Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 4, 2019

                                      No. 04-18-00481-CR

                                   Dorothy A. HOLLOWAY,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR0541
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
         Appellant’s attorney has filed a brief pursuant to Anders v. California, 368 U.S. 738
(1967); however, the brief is not accompanied by: (1) a separate motion to withdraw; and (2) an
exhibit showing that counsel has notified appellant that, should appellant wish to exercise the
right to review the appellate record in preparing a response to the Anders brief, appellant should
immediately file a motion for pro se access to the appellate record with this court within ten days
and has provided appellant with a form motion for this purpose containing the mailing address
for this court. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); Nichols v.
State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet).

       It is therefore ORDERED that appellant’s attorney file the requisite motion to withdraw
and Kelly exhibit containing a form motion for pro se access to the record in this court no later
than 10 days from the date of this order. Counsel shall also provide proof that a copy of the
motion to withdraw and Kelly exhibit containing a form motion for pro se access to the record
have been provided to appellant.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court